DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed on 03/31/2021 and 11/04/2021 have not been entered as pertaining to unrelated to the claims submitted on 10/31/2020 as failing to the election by original presentation.
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 8-11 as originally submitted on 10/31/2020, from which the non final office action dated on 01/13/2021 was based after election made without traverse, are completely different from claims 8-11 submitted 11/04/2021 (see table below for comparison). 
Claims election submitted on 10/31/2020
Claims amendment submitted on 11/04/2021 after first action on the merits based on elected claims of 10/31/2020

    PNG
    media_image1.png
    297
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    701
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    106
    668
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    456
    731
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    197
    655
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    77
    734
    media_image8.png
    Greyscale


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7,12-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Therefore examination on this second action on the merits will still be based on the previously elected method claims of 8-11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Seman, Jr et al., (Seman) USPAT 6,972,544.
Regarding claim 8: Seman discloses and shows in Figs. 14-15: A method of making a battery module(4), the method comprising: providing at least two planar substrates(202,202)(Figs. 2,6, 15; col. 3, lines 16 to col. 4, lines 3); securing a plurality of electrochemical cells(9)(see Fig. 2) to and between the at least two planar substrates(202,202); and electrically connecting the positive and negative polarities(214)(on top and bottom of cells (9))(col. 5, lines 9-19) of each electrochemical cell of the plurality of electrochemical cells(9) to metal layers(204) on the at least two planar substrates(202,202)(note- each laminated substrate(200) comprises 2 substrates 202 and each laminated substrate being secured on the top and bottom surfaces of the cell; see Figs. 2, 12,6-7, and 16; col. 3, lines 29-60; col. 4, lines 1-24).  
Regarding claim 9, Seman discloses, wherein the step of providing the at least two planar substrates(202/802) includes patterning metal layers(204/804) on the at least two planar substrates(202/802)
Regarding claim 10, Seman discloses, wherein the step of providing the at least two planar substrates(202/802) includes defining holes(220/810) in one of the at least two planar substrates(202/802)(col. 3, lines 61-67; col. 5, lines 27-55).  
Regarding claim 11, Seman discloses and shows in Figs. 8-10 wherein the step of securing the plurality of electrochemical cells(9) to and between the at least two planar substrates (202/802)includes inserting some of the electrochemical cells(9) partially through the holes(220/810) and fastening(via welding) the inserted electrochemical cells(9) to the one of the at least two planar substrates(202/802)(see col. 5, lines 20-55).
Claim(s) 8-11 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Hershberger, Jr et al., (Hershberger) USPAT 5,977,746.
Regarding claim 8: Hershberger discloses and shows in Figs. 1-2: A method of making a battery module(20), the method comprising: providing at least two planar substrates(62,74)(Figs. 1-3; col. 3, line 35 to col. 4, line 65); securing a plurality of electrochemical cells(cell cluster 32)(see Fig. 2) to and between the at least two planar substrates(67,72); and electrically connecting the positive(54) and negative(52) polarities(54,52)(on top and bottom of cells (30))(see abstract; col. 4, lines 1-17) of each electrochemical cell(30) of the plurality of electrochemical cells(cell cluster 32) to metal layers(construed as conductive terminals 72) on the at least two planar substrates(62,74)(see col. 4, lines 31-65).  
Regarding claim 9, Hershberger discloses, wherein the step of providing the at least two planar substrates(62,74) includes patterning metal layers(72) on the at least two planar substrates(62,74)(see Fig. 3 and col. 4, line 65-col. 5, line 7)
Regarding claim 10, Hershberger discloses, wherein the step of providing the at least two planar substrates(62,74) includes defining holes(openings 64) in one of the at least two planar substrates(62,74)( col. 4, lines 49-55).  
Regarding claim 11, Hershberger discloses and shows in Figs. 1-3 wherein the step of securing the plurality of electrochemical cells(cluster 32) to and between the at least two planar substrates (62,74)includes inserting some of the electrochemical cells(30) partially through the holes(64) and fastening(via adhesive layer 63) the inserted electrochemical cells(30) to the one of the at least two planar substrates(62,74)(see col. 5, lines 23-52 and 59-67; col. 6, lines 1-24).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8-11,14-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims amendments are subjected to election by original presentation. See claims comparison table above.
Applicant is required to cancel the new matter in the reply to this Office Action. Elected original claims 8-11 were directed to a method claims of making a battery module while new added claims 14-17 are directed to a battery module which is directed to a device which was 
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-11 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amended claims 8-11, and 14-17 should be commensurate with originally elected method claims 8-11 as required by election of claims by original presentation. Arguments are moot also because the arguments are directed to completely different claims set that are directed to the structure of a battery module whereas the elected and examined claims were based on a method of making a battery module.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection(112(a)) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859
December 6, 2021